In an action to recover damages allegedly caused by wrongful and malicious acts in consummation of a plan or conspiracy to destroy plaintiff’s television show “ Creative Frontiers,” plaintiff appeals from so much of an order of the Supreme Court, Kings County, dated June 30, 1959, as grants defendants’ motion for judgment dismissing the complaint for patent insufficiency, pursuant to rule 106 of the Rules of Civil Practice. Order, insofar as appealed from, affirmed, with $10 costs and disbursements. Plaintiff’s time to serve an amended complaint is extended until 30 days after entry of the order hereon. No opinion. Beldock, Acting P. J., Ughetta, Kleinfeld, Pette and Brennan, JJ., concur.